LINDE, J.,
concurring.
That the remand is required in light of State v. Owens, 302 Or 196, 729 P2d 524 (1986), does not mean that reconsideration is limited to the issue in that decision; it is the case that is remanded. The case also presents an issue concerning the arresting officer’s seizure of a jacket that defendant had handed to another person. The arrest was under a warrant issued several weeks earlier, presumably on probable cause to believe that defendant had committed an offense before its issuance; the fact that the earlier charge involved possession of a controlled substance is of doubtful relevance, under State v. Caraher, 293 Or 741, 653 P2d 942 (1982), to the seizure of the jacket in order to search it at the time of the later arrest.
Because the Court of Appeals concluded that a new trial was required on other grounds, it may not have given this issue the attention it otherwise would have deserved. The court’s brief per curiam opinion stated only that “[t]he seizure of cocaine from defendant’s jacket was proper,” possibly because of the defendant’s statements following the seizure. The opinion said nothing concerning the seizure of the jacket. The remand allows the Court of Appeals to give further attention to this issue.